Phillips:
The petitioner appeals from the determination of deficiencies in income tax of $2,808.56 for 1920, $202.92 for 1922, $681.76 for 1923, and $174.68 for 1924. The only error alleged is the refusal of the Commissioner to allow a deduction in 1920 of a loss alleged to have been sustained on the sale of stock of Nick-a-Jack Hosiery Mills,
FINDINGS OP PACT.
In the years 1918 to 1920, inclusive, the petitioner purchased 90 shares of the capital stock of Nick-a-Jack Hosiery Mills at a cost of $13,800. On November 29, 1920, he sold such stock for $2,000. In computing the deficiency for 1920 the Commissioner failed to allow any deduction for the loss sustained on such sale.

Decision will he entered for the petitioner under Rule 60 as to the year 1920 and for the respondent as to the years 1922,1923, and 1924.